            CASE 0:17-cv-03058-SRN-HB Doc. 209 Filed 10/12/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  Brock Fredin,

                         Plaintiff,            Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                         Defendant.



  Brock Fredin,
                         Plaintiff,              Case File No. 18-cv-466 (SRN/HB)


  v.

  Grace Elizabeth Miller, and
  Catherine Marie Schaefer,

                         Defendants.



                   DEFENDANTS’ MOTION TO DECLARE PLAINTIFF
                            A VEXATIOUS LITIGANT

         Defendants Lindsey Middlecamp, Grace Miller, and Catherine Schaefer,

respectfully move the Court to declare Plaintiff Brock Fredin as a vexatious litigant as set

forth more fully in Defendants’ Memorandum in Support of Motion to Declare Plaintiff a

Vexatious Litigant, which is incorporated herein by reference.




4851-8409-3134.1
            CASE 0:17-cv-03058-SRN-HB Doc. 209 Filed 10/12/20 Page 2 of 2


Dated:         October 12, 2020              KUTAK ROCK LLP


                                             By /s/ K. Jon Breyer
                                             K. Jon Breyer (#302259)
                                             60 South Sixth Street
                                             Suite 3400
                                             Minneapolis, MN 55402
                                             Telephone: (612) 334-5057
                                             jon.breyer@kutakrock.com

                                             Attorneys for Defendants Lindsey
                                             Middlecamp Grace Miller, and
                                             Catherine Schaefer




                                         2
4851-8409-3134.1
